                            UNITED STATESDISTRICT COURT
                            M IDDLE DISTRICT OFTENNESSEE

METROPOLITAN NASHVILLE                            )
AIRPORT AUTHORITY                                 )
                                                  )
               Plaintiff/Counter-Defendant        )
                                                  )          Case No. 3:20-cv-00809
v.                                                )
                                                  )          Judge William L. Campbell, Jr.
COLONIAL PIPELINE COMPANY                         )          Magistrate Judge Jeffery S. Frensley
                                                  )
               Defendant/Counter-Claimant         )

                              ANSW ER AND COUNTERCLAIM

       Defendant Colonial Pipeline Company (“Colonial”), for its Answer to the Complaint filed

by Plaintiff Metropolitan Nashville Airport Authority (“MNAA”), states as follows:

       To the extent MNAA’s unnumbered introductory paragraph requires a response from

Colonial, the allegations in that paragraph as to Colonial are denied.1

       1.      Based on information and belief, Colonial admits the allegations in the first

sentence of Paragraph 1. Colonial lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in Paragraph 1.

       2.      Colonial admits the allegations in the first two sentences of Paragraph 2. With

respect to the allegations in the third sentence in Paragraph 2, Colonial admits it transports liquid

petroleum products through two pipelines that cross MNAA property in Davidson County, but




1
  The Complaint does not comply with Rule 8 of the Federal Rules of Civil Procedure, including
by containing allegations in this paragraph and elsewhere that are not “simple, concise and
direct,” but rather are lengthy and/or conclusory arguments. Further, some of the allegations are
partially inaccurate or presume the truth of other information and allegations. These factors make
responding to the Complaint difficult, but Colonial has attempted to comply with Rule 8,
including by denying certain allegations “as stated” where it is especially difficult to respond
otherwise.


     Case 3:20-cv-00809 Document 8 Filed 09/30/20 Page 1 of 12 PageID #: 91
denies all portions of its pipelines that cross MNAA property are subject to the Easement (as

defined in the Complaint) or the obligations MNAA seeks to enforce.

       3.      Colonial denies the state court currently has personal jurisdiction over it in this

action, but admits this Court has personal jurisdiction over it in this action.

       4.      Colonial denies the state court currently has subject matter jurisdiction over this

action, but admits this Court has subject matter jurisdiction over this action.

       5.      Colonial denies venue currently is proper in state court, but admits venue is

proper in this Court. To the extent consistent with the Complaint, Colonial admits the remaining

allegations in Paragraph 5. To the extent inconsistent with the Complaint, Colonial denies the

remaining allegations in Paragraph 5.

       6.      Colonial admits the allegations in Paragraph 6.

       7.      To the extent consistent with the Easement, Colonial admits the allegations in

Paragraph 7 describing the Easement. To the extent inconsistent with the Easement, Colonial

denies the allegations in Paragraph 7 describing the Easement.

       8.      To the extent consistent with the Easement, Colonial admits the allegations in

Paragraph 8 describing the Easement. To the extent inconsistent with the Easement, Colonial

denies the allegations in Paragraph 8 describing the Easement.

       9.      Colonial lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 9.

       10.     Colonial lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 10.

       11.     Colonial lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in the first sentence of Paragraph 11. Colonial denies the allegations in the



                                                  2

     Case 3:20-cv-00809 Document 8 Filed 09/30/20 Page 2 of 12 PageID #: 92
second sentence of Paragraph 11. Colonial admits it and the Airport met in 2018 and 2019 to

discuss preliminary route options for potential relocation of Colonial’s pipeline to accommodate

the Airport’s potential expansion plans. The remaining allegations of Paragraph 11 are denied.

       12.     Colonial denies Dan Jacobsen’s title was anything other than Senior Project

Manager of Relocation. Colonial lacks knowledge or information sufficient to form a belief as to

the truth of all remaining allegations in Paragraph 12.

       13.     Colonial admits a meeting occurred on September 7, 2018, with MNAA to discuss

potential relocation alignments. Colonial denies all remaining allegations in Paragraph 13.

       14.     Colonial denies the allegations in the first and second sentences of Paragraph 14

as stated. Colonial lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in the third sentence of Paragraph 14.

       15.     Colonial lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 15.

       16.     Colonial admits the allegations in the first sentence of Paragraph 16. Regarding

the second sentence in Paragraph 16, Colonial admits the group discussed potential relocation

plans and conflicts. Colonial denies all remaining allegations in Paragraph 16 as stated.

       17.     MNAA did not attach the August 19, 2019 email it references in Paragraph 17 or

any responding emails, and Colonial has not yet located copies of those emails. Therefore,

Colonial lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in the first, second, and third sentences of Paragraph 17. Regarding the fourth

sentence of Paragraph 17, Colonial admits that between August and November 2019, discussions

continued regarding potential relocation plans and conflicts. Colonial lacks knowledge or




                                                 3

     Case 3:20-cv-00809 Document 8 Filed 09/30/20 Page 3 of 12 PageID #: 93
information sufficient to form a belief as to the truth of the allegations in the fifth sentence of

Paragraph 17. Colonial denies all remaining allegations in Paragraph 17.

       18.      Colonial denies the allegations in Paragraph 18 as stated.

       19.      Colonial admits Exhibit 5 is a true and correct copy of TDOT’s January 23, 2020

letter to Colonial. Colonial denies all remaining allegations in Paragraph 19 as stated.

       20.      Colonial denies the allegations in Paragraph 20 as stated.

       21.      Colonial admits it received the March 24, 2020 letter attached to the Complaint as

Exhibit 6. To the extent consistent with the letter, Colonial admits the allegations in Paragraph

21 describing the letter. To the extent inconsistent with the letter, Colonial denies the allegations

in Paragraph 21 describing the letter. Colonial denies all remaining allegations in Paragraph 21.

       22.      Colonial admits its Deputy General Counsel (incorrectly identified in the

Complaint as Assistant General Counsel) sent MNAA the April 8, 2020 (incorrectly identified in

the Complaint as April 8, 2019) letter attached to the Complaint as Exhibit 7 in response to the

March 24, 2020 letter, and the quotation of part of the contents of Exhibit 7 appears to be

accurate. Colonial denies that is all the letter said, and denies all remaining allegations in

Paragraph 22.

       23.      Colonial denies the allegations in Paragraph 23 as stated.

       24.      Colonial admits it received the July 16, 2020 letter attached to the Complaint as

Exhibit 8. To the extent consistent with the letter, Colonial admits the allegations in Paragraph

24 describing the letter. To the extent inconsistent with the letter, Colonial denies the allegations

in Paragraph 24 describing the letter. Colonial denies all remaining allegations in Paragraph 24.

       25.      Regarding the first sentence in Paragraph 25, Colonial admits its counsel received

the June 29, 2020 request from MNAA’s counsel set forth in Paragraph 25, and the quotation of



                                                   4

     Case 3:20-cv-00809 Document 8 Filed 09/30/20 Page 4 of 12 PageID #: 94
part of the contents of that request appears to be accurate, but denies that is all the request said.

Colonial denies the allegations in the second sentence of Paragraph 25.

       26.     Colonial denies the allegations in Paragraph 26 as stated.

       27.     Colonial denies the allegations in Paragraph 27.

       28.     Colonial repeats and incorporates its foregoing responses.

       29.     Colonial admits Paragraph 29 appears to accurately quote a portion of the

Easement, but denies that is the only relevant portion.

       30.     Colonial lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in the first sentence of Paragraph 30. Colonial denies all remaining allegations

in Paragraph 30.

       31.     Colonial admits MNAA is seeking relief as set out in the Complaint, but denies

MNAA is entitled to the relief alleged in Paragraph 31 or otherwise sought in the Complaint.

       32.     Colonial repeats and incorporates its foregoing responses.

       33.     Colonial admits the Easement constitutes an enforceable contract and Paragraph

33 appears to accurately quote a portion of the Easement, but denies that is the only relevant

portion. Colonial denies MNAA is entitled to enforce the Easement, including as it seeks to do

so in the Complaint.

       34.     Colonial admits MNAA purported to provide notice under the Easement in the

letter that is Exhibit 6 to the Complaint. Colonial denies all remaining allegations in Paragraph

34.

       35.     Colonial denies the allegations in Paragraph 35.

       Colonial denies all allegations not specifically admitted above. Colonial further denies all

implied and argumentative allegations by MNAA, including those that presume the truth of other



                                                   5

      Case 3:20-cv-00809 Document 8 Filed 09/30/20 Page 5 of 12 PageID #: 95
allegations, whether stated or unstated. Colonial further denies MNAA is entitled to any of the

relief it seeks in its Prayer for Relief in the Complaint.

                                    ADDITIONALDEFENSES

        Without assuming the burden of proof or persuasion, Colonial states as follows:

        1.      MNAA has failed to state a claim upon which relief can be granted.

        2.      For reasons that include those set out in a prior lawsuit pending in this Court filed

by Colonial against MNAA and its engineer (Colonial Pipeline Company v. Metropolitan

Nashville Airport Authority, et al., Case No. 3:20-cv-00666) (the “Line Strike Suit”), MNAA

materially breached the Easement with Colonial, thereby excusing Colonial’s performance and

barring MNAA from the relief it is seeking, including any recovery of damages under its breach

of contract claim.

        3.      MNAA’s claims are barred to the extent any conditions precedent and conditions

subsequent to Colonial’s obligations under the Easement and applicable law have not been

satisfied.

        4.      MNAA’s claims are barred to the extent supervening or intervening events since

the Easement was signed (including those described in or arising out of the events described in

the Line Strike Suit) have made Colonial’s performance impracticable or impossible.

        5.      MNAA’s claims are barred to the extent supervening or intervening events since

the Easement was signed (including those described in or arising out of the events described in

the Line Strike Suit) have frustrated the purpose of the Easement and therefore excused

Colonial’s performance.

        6.      If MNAA has incurred or incurs any damages, MNAA is barred from recovery to

the extent it has failed or fails to mitigate them.



                                                      6

     Case 3:20-cv-00809 Document 8 Filed 09/30/20 Page 6 of 12 PageID #: 96
       7.      If MNAA has incurred or incurs any damages, MNAA is not entitled to recovery

from Colonial to the extent the damages were caused by others for which Colonial is not

responsible, including MNAA, AECOM Technical Services, Inc., or the Tennessee Department

of Transportation.

       8.      To the extent MNAA has, by virtue of its own acts, omissions and conduct, or

otherwise, waived claims against Colonial, this action is barred.

       9.      To the extent MNAA is, by virtue of its own acts, omissions and conduct, or

otherwise, estopped from asserting claims against Colonial, this action is barred.

       10.     MNAA’s claims are barred to the extent Colonial is entitled to setoff and/or

recoupment, including amounts sought by Colonial in the Line Strike Suit.

       11.     Any equitable relief sought by MNAA is barred by its unclean hands, including as

described in the Line Strike Suit.

       12.     MNAA’s equitable claims are barred because equity will not exceed the rights of

parties existing at law, and equity will not consciously become an instrument of injustice.

       13.     MNAA’s claims should not proceed on a schedule faster than that in the Line

Strike Suit, as MNAA is seeking, because, among other reasons, the Easement does not provide

or otherwise make time of the essence or provide a time period for relocating any easement or

pipeline.

       14.     Due at least in part to segments of Colonial’s pipelines having been relocated

since the granting of the Easement in 1976, portions of Colonial’s pipelines that cross MNAA’s

property outside of the area covered by the Easement are not subject to the Easement or any of

the obligations MNAA seeks to enforce.




                                                 7

     Case 3:20-cv-00809 Document 8 Filed 09/30/20 Page 7 of 12 PageID #: 97
       15.     To the extent MNAA’s claims in this action constitute a compulsory counterclaim

in the Line Strike suit, they are barred and this action should be dismissed.

       Colonial reserves the right to amend this Answer.

                                     PRAYER FOR RELIEF

       WHEREFORE, Colonial asks the Court to:

       1.      Enter judgment dismissing MNAA’s Complaint, with prejudice, or otherwise

denying MNAA the relief sought;

       2.      Award Colonial costs incurred in this action to the extent permitted by applicable

law or rule; and

       3.      Grant Colonial additional relief to which it is entitled.

                                          COUNTERCLAIM

       Without waiving any arguments or defenses contending that MNAA’s claims in this

action constitute a compulsory counterclaim in the Line Strike Suit, or that this action and the

Line Strike Suit should be consolidated, which Colonial reserves the right to assert, Colonial

states as follows for its counterclaim:

                                PARTIESAND JURISDICTION

       1.      Colonial is a Delaware and Virginia corporation authorized to conduct business in

Tennessee, with its principal place of business at 1185 Sanctuary Parkway, Suite 100, Alpharetta,

Georgia 30009.

       2.      Based on the Complaint, MNAA is a Tennessee governmental entity with its

principal place of business at One Terminal Drive Suite 501, Nashville, TN 37214.

       3.      This Court has personal jurisdiction over MNAA because it filed this action which

has properly been removed to this Court, regularly conducts business in Tennessee, and has



                                                  8

     Case 3:20-cv-00809 Document 8 Filed 09/30/20 Page 8 of 12 PageID #: 98
established sufficient minimum contacts with this state. In addition, all or a substantial part of the

events or omissions giving rise to the claims in this matter occurred in Tennessee.

       4.       This Court has original jurisdiction of this action under 28 U.S.C. § 1332(a)

because there is complete diversity of citizenship between Colonial and MNAA, and the amount

in controversy exceeds $75,000, exclusive of interest and costs.

       5.       Venue is proper in this Court because a substantial part of the events, acts, and

omissions giving rise to the claims involved in this matter occurred in this judicial district.

                                     GENERALALLEGATIONS

       6.       Colonial owns and operates more than 5,500 miles of petroleum pipeline,

originating in Houston, Texas and terminating at the Port of New York and New Jersey, with

sections of the pipeline extending into Tennessee.

       7.       Two sections of Colonial’s pipeline, Line 19 and Line 20, cross MNAA’s

property.

       8.       In 1976, Colonial entered into a Dedication of Easement and Agreement (the

“Easement”) with MNAA, by which MNAA granted Colonial a permanent easement across a

portion of MNAA’s property at Nashville International Airport (“BNA”). A copy of the

Easement was attached to MNAA’s Complaint as Exhibit 1 and is incorporated herein by

reference.

       9.       Based on documentation reasonably available to Colonial, several portions of

Colonial’s pipelines have been relocated since the granting of the Easement, including:

             a. In or around 1986 or 1987, portions of Colonial’s pipelines were moved to

                accommodate a new access road (Terminal Drive) to the BNA terminal for I-40

                eastbound traffic.



                                                  9

     Case 3:20-cv-00809 Document 8 Filed 09/30/20 Page 9 of 12 PageID #: 99
              b. In or around 1992, Colonial relocated one or both pipelines on the western side of

                 BNA in connection with a project that also involved relocating Dabbs Avenue

                 (now called Knights of Columbus Boulevard).

              c. In or around 1998, after identifying a potential risk to a portion of Line 20 under

                 or near a runway, Colonial moved a portion of Line 20.

       10.       Based on information and belief, the relocations were done at MNAA’s request

and/or with MNAA’s consent, and none of the relocated segments is located within the area

covered by the Easement or is otherwise subject to the terms of the Easement MNAA is seeking

to enforce.

       11.       On April 9, 2019, Colonial’s Line 19 was struck at BNA, and a substantial

amount of gasoline was released, as set forth in the Line Strike Suit.

       12.       As also set forth in the Line Strike Suit, Colonial has incurred and likely will

incur millions of dollars of costs and damages as a result of the strike. In addition, the line strike

likely will impact the relocation of Colonial’s pipelines MNAA seeks in this action.

       13.       As further set forth in the Line Strike Suit, the strike of Line 19 constituted a

material breach of the Easement by MNAA.

                                         COUNT I
                                  DECLARATORY JUDGM ENT

       14.       Colonial realleges and incorporates paragraphs 1 through 13 of this Counterclaim.

       15.       There are actual, substantial, and immediate controversies and disputes between

Colonial and MNAA regarding their rights and obligations under the Easement.

       16.       For the reasons set forth herein and in the Line Strike Suit, any of the obligations

MNAA seeks to enforce have been excused by MNAA’s prior material breach of the Easement.




                                                   10

   Case 3:20-cv-00809 Document 8 Filed 09/30/20 Page 10 of 12 PageID #: 100
       17.        Further, those obligations MNAA seeks to enforce do not apply to those portions

of Colonial’s pipelines that have been relocated to areas not covered by the Easement.

       18.        Colonial seeks a judicial declaration that will terminate the controversies and

disputes in this proceeding or some part thereof.

       Colonial reserves the right to amend this Counterclaim.

                                      PRAYER FOR RELIEF

       WHEREFORE, Colonial asks the Court to enter a declaratory judgment ordering and

decreeing that:

       1.         Colonial is not obligated under the Easement to relocate easements and/or

pipelines at its sole cost and expense; and/or

       2.         The portions of Colonial’s pipelines that cross MNAA property outside of the area

covered by the Easement are not subject to the Easement or any obligations in it MNAA seeks to

enforce.

                                              Respectfully submitted,


                                              s/ Brian M. Dobbs
                                              L. Wearen Hughes (BPR No. 5683)
                                              J. Andrew Goddard (BPR No. 6299)
                                              Brian M. Dobbs (BPR No. 25855)
                                              Bass, Berry & Sims PLC
                                              150 3rd Ave. S., Suite 2800
                                              Nashville, TN 37201
                                              (615) 742-6200
                                              whughes@bassberry.com
                                              dgoddard@bassberry.com
                                              bdobbs@bassberry.com

                                              Attorneys for Defendant and Counter-Claimant
                                              Colonial Pipeline Company




                                                   11

   Case 3:20-cv-00809 Document 8 Filed 09/30/20 Page 11 of 12 PageID #: 101
                                 CERTIFICATE OFSERVICE

      I certify that I filed this document electronically using the Court’s electronic case
management system, which will send notice to:

       Paul S. Davidson
       Michael C. Brett
       Waller Lansden Dortch & Davis, LLP
       511 Union Street, Suite 2700
       Nashville, TN 37219
       Paul.Davidson@wallerlaw.com
       Mike.Brett@wallerlaw.com

       Attorneys for Plaintiff and Counter-Defendant
       Metropolitan Nashville Airport Authority


                                              s/ Brian M. Dobbs
                                              Brian M. Dobbs




                                                12

   Case 3:20-cv-00809 Document 8 Filed 09/30/20 Page 12 of 12 PageID #: 102
